Citation Nr: 1620322	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right ankle disability, claimed as residuals of a right ankle sprain.

3.  Entitlement to service connection for a left ankle disability, claimed as residuals of a left ankle sprain.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left-knee disability. 

5.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1980 to January 1988 and from March 1989 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

This case was previously before the Board in September 2013, when it remanded for further development. 

In January 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The claims of entitlement to service connection for a right ankle disability, a left ankle disability, a right knee disability and a rating greater than 10 percent for GERD are addressed in the remand portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 1997, service connection for a right ankle disability was denied on the basis that it was not related to the Veteran's active service.
 
2.  Evidence received since the March 1997 rating decision denying service connection for a right ankle disability includes the Veteran's lay statements and medical evidence; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1997 RO decision that denied entitlement to service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claim for service connection for a right ankle disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a request to reopen his claim for entitlement to service connection for a right ankle disability in February 2010.  He was previously denied the claim in March 1997. 

At the time of his last final denial (March 1997), evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the last final denial, evidence added includes the Veteran's statements and hearing testimony, and additional medical evidence.  

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a)  have been satisfied, and the claim for service connection for entitlement to service connection for a right ankle disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened, and the appeal is granted to this extent only.


REMAND

The Veteran asserts that his left ankle, right ankle, and right knee disabilities are related to his active service, to include as to any already service-connected disabilities (such as his left knee disability). 

During the January 2016 hearing, the Veteran testified that he sprained his left ankle in service during PT, and that he was told by VA physicians that current X-rays now show an old fracture of the left ankle.  He also reported that he injured his right ankle in 1985, in PT, while playing basketball, and that right ankle pain has continued since.  The most recent VA examination (conducted in July 2015) did not discuss the Veteran's ankle disabilities or their etiologies. 

As for the Veteran's right knee, he testified that years of marching with heavy gear caused his knees to hurt, and that he currently has tendonitis of the right knee.  He also related that his right knee sometimes felt like it was going to "invert" and that now he was putting more stress on his right knee due to left knee issues.  The July 2015 VA examination did not mention subjective reports of the right knee cap "inverting," or a diagnosis of tendonitis, or of his right knee disability being related to his left knee disability. 

As for GERD, the Veteran testified that he experienced regular vomiting, that he rejected medication for the condition, and that the acid has rotted his teeth.  The July 2015 examination did not mention vomiting or any dental issues, nor did it mention endoscopy and colonoscopy findings, which the Veteran reported he had recently had done at VA. 

As such, the Veteran should be afforded new VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records pertaining to the Veteran's treatment for his right ankle, left ankle, right knee and GERD since the last request for such records.

2. Schedule the Veteran for VA appropriate examination(s) to determine the etiology of the Veteran's right ankle disability, left ankle disability, and right knee disability. The electronic claims file must be made available to, and be reviewed by, the examiner(s) in conjunction with the examination(s), and that review must be noted on the examination report(s).  All tests deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  

If the examiner(s) opines that any of the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiner(s) should specifically opine as to:

a) Whether the Veteran's current right ankle disability is at least as likely as not (50 percent or greater probability) related to his active service, or any other service-connected disability.  This must specifically include a consideration of the Veteran's personal account of his in-service injury, and the continuation of symptomatology since active service.

b) Whether the Veteran's current left ankle disability is at least as likely as not (50 percent or greater probability) related to his active service, or any other service-connected disability.  This must specifically include a consideration of the Veteran's personal account of his in-service injury, and the continuation of symptomatology since active service.

c) Whether the Veteran's current right knee disability is at least as likely as not (50 percent or greater probability) related to his active service. This must specifically include a consideration of the Veteran's personal account of his in-service injury, and the continuation of symptomatology since active service.  It should also specifically address the Veteran's report of his right knee "inverting," and his report of a diagnosis of right knee tendonitis.


d) Whether the Veteran's current right knee disability is at least as likely as not (50 percent or greater probability) caused or aggravated (chronically worsened) by his service-connected left knee disability. It should also specifically address the Veteran's reports of his right knee "inverting," and his report of a diagnosis of right knee tendonitis.

3. Then, schedule the Veteran for a VA examination to determine the current nature and severity of his GERD.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination, and that review must be noted on the examination report.  All tests deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiner should specifically:

a) Discuss any and all symptomatology associated with the Veteran's GERD.  This should include the Veteran's reported vomiting and dental issues, as well as his inability to take the prescription medication for GERD.
 
b) Specifically address what symptomatology the Veteran experiences on "good days" and "bad days," as he has testified that his symptoms fluctuate.  While the Board understands that it is not always possible to examine the Veteran when his symptoms are especially severe, his description of what his symptoms are like on a "bad day" should be taken into account.

c) Specifically, include any diagnostic testing or evaluation deemed necessary.  In addition, discuss any previous endoscopy and colonoscopy findings.

4. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


